Curia, per Evans, J.
In this case, the question to be decided is this : If the plaintiff’s demand, as proved, be reduced by payments to a sum below the jurisdiction of the court, is he entitled to a verdict for what is actually due, although the sum be within the jurisdiction of a magistrate 7
*566A payment extinguishes the debt, and the balance is all that is due ; lor this alone a right of action exists, and the plaintiff at his peril must bring his action within the proper jurisdiction. Where a discount is pleaded, and is allowed by the jury, then the verdict is rendered for the balance. These are independent demands, for each of which a separate action might be brought, and the jury, in finding the balance, does, under our discount law, what the court might do if each had sued the other, and judgments had been rendered for each, by ordering one to be set off against the other.
The principle involved in this case was settled in the case of Vaughan vs. Cade, (a) decided at the session of this court in December last. In that case the jury allowed as a payment a sum which reduced the plaintiff’s demand below the jurisdiction of the court, and gave a verdict for the balance. This court ordered the proceedings to be stayed, and refused to render a judgment upon the finding.
In that case there was a notice of discount, but it was clear from the nature of the demand it could only have been allowed as a payment; in this case the jury have found it was a payment, and correctly rendered a verdict for the defendant; and the motion is dismissed.
Richardson, O’Neall, Wardlaw and Frost, íl-eon curred.

 Ante, 49.